Order granting examination of defendant Baker insofar as appealed from affirmed; order granting examination of Clara Dwyer as a witness reversed and motion denied, without costs of these appeals to any party. Memorandum: The matters upon which an examination of *940Mrs. Clara Dwyer is sought as a witness are not shown to be material and necessary to the prosecution of this action. All concur. (Appeals from two orders of Monroe Special Term granting motions by plaintiffs for (1) an examination of defendant Baker before trial individually and as officer of defendant Bank, and (2) an examination of Clara Dwyer as a witness on commission in the State of Florida.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Bastow, JJ.